Citation Nr: 0601757	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Delaware Commission for 
Veteran Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1978 to January 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By correspondence dated in July 
2004 the veteran withdrew his appeal for increased ratings 
for his service-connected hiatal hernia, chronic cervical 
strain, chronic low back strain, and coccydynia.  In August 
2005, he testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The evidence demonstrates the veteran's service-connected 
hypertension is presently manifested by diastolic pressure 
that is predominantly less than 110 and systolic pressure of 
predominantly less than 200, but requires continuous 
medication.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in May 2003.  The veteran's service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

710
1 
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension)


Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more    
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control.
10

Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 
two or more times on at least three different 
days. For purposes of this section, the term 
hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less 
than 90mm.
Note (2): Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually 
the isolated systolic type, as part of the 
condition causing it rather than by a separate 
evaluation.

38 C.F.R. § 4.104, Diagnostic Code 7101 (2005)

In this case, VA examination in March 2000 included blood 
pressure readings of 152/96, 140/96, and 136/92.  It was 
noted the veteran admitted to being agitated because of 
multiple tests that day and that he reported home blood 
pressure checks were usually under 90 for diastolic and in 
the 130 range for systolic.  It was the examiner's opinion 
that the veteran had hypertension, but that it was well 
controlled with his current medication.  In April 2000, blood 
pressure was reported as 152/100.  A May 2000 report noted 
blood pressure of 136/92 and that the veteran reported home 
readings in the 130-150/85-95 range.

Available medical records include a December 2000 report 
noting blood pressure of 142/92.  The diagnoses included 
hypertension with fair control, but currently mildly 
elevated.  Subsequent reports dated in 2001 included readings 
of 122/80, 122/80, 153/88, and 118/72 and in 2002 of 142/88, 
145/95, 143/89, and 138/81.  Private hospital records show 
the veteran sustained injuries including aortic transection 
in a July 2002 motor vehicle accident and that his hospital 
course was complicated by persistent hypertension.  

VA examination in June 2003 revealed blood pressure readings 
of 120/80, 124/78, and 130/74.  It was noted the veteran had 
been on blood pressure medication since 1984 and that his 
blood pressure was well controlled.  The diagnoses included 
hypertension.  Medical records show blood pressure readings 
on three consecutive days in July 2004 were 130/98, 146/98, 
141/92, 130/86, 154/95, 141/109, and 140/94.  On two 
consecutive days in August 2004 readings were 137/73, 136/84, 
126/95, and 159/75.  

At his personal hearing in August 2005 the veteran asserted 
that his hypertension was manifested by blood pressure 
predominantly over 110 and that it was not very well 
controlled by medication.  He stated he used the maximum 
amount of Accupril allowable to control his hypertension and 
that he also used medication to slow down his heartbeat.  He 
reported that sometimes his pulse rate was over 100.  

Based upon the evidence of record, the Board finds veteran's 
service-connected hypertension is presently manifested by 
diastolic pressure that is predominantly less than 110 and 
systolic pressure of predominantly less than 200.  The 
evidence shows the disorder requires continuous medication.  
Although the veteran asserted his blood pressure was 
predominantly over 110, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
entitlement to a rating in excess of 10 percent for 
hypertension is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


